Case 1:15-cr-00867-RMB Document 593 Filed 01/21/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SS aa Sak SSRs eeeseeeses hes ABs eee Xx
UNITED STATES OF AMERICA :
- Vv. - | S6 15 Cr. 867 (RMB)
TURKIYE HALK BANKASI, A.S., :
a/k/a “Halkbank,”
Defendant. :
sate eauecwnnnamennenenmeanannenonnnes x

Michael DeLuca, being duly sworn, deposes and says:

1. I am a Paralegal Specialist in the office of Geoffrey S. Berman, United
States Attorney for the Southern District of New York, where I am currently assigned to the
Terrorism and International Narcotics Unit. I make this declaration based on information and
records maintained by the U.S. Attorney’s Office and records I have obtained and reviewed from
publicly available sources.

2 Attached hereto as Exhibit 1 is a true and correct copy of an email dated
October 15, 2019 from Assistant United States Attorney to Andrew Hruska, Esq., of King &
Spalding LLP (“K&S”).

as Attached hereto as Exhibit 2 is a true and correct copy of an email dated
October 16, 2019 from AUSA Lockard to Mr. Hruska.

4, Attached hereto as Exhibit 3 is a true and correct copy of an email dated
October 18, 2019 from William Johnson, Esq. of K&S to members of the U.S. Attorney’s Office.

5. Attached hereto as Exhibit 4 is a true and correct copy of an email dated

October 23, 2019 from Assistant United States Attorney David W. Denton, Jr. to Mr. Hruska.
Case 1:15-cr-00867-RMB Document 593 Filed 01/21/20 Page 2 of 5

6. Attached hereto as Exhibit 5 is a true and correct copy of an email dated
October 23, 2019 from AUSA Denton to Halkbank, with attachments omitted.

7. Attached hereto as Exhibit 6 is a true and correct copy of an email dated
October 23, 2019 from AUSA Denton to Tahsin Yazar of the Turkish Ministry of Treasury and
Finance, with attachments omitted.

8. Attached hereto as Exhibit 7 are true and correct copies of delivery
receipts dated October 23, 2019.

9, Attached hereto as Exhibit 8 is a true and correct copy of a letter from
Federal Express to the U.S. Attorney’s Office dated November 5, 2019.

10. Attached hereto as Exhibit 9 is a true and correct copy of an email dated
December 9, 2019 from AUSA Lockard to Mr. Hruska and others at K&S.

11. Attached hereto as Exhibit 10 is a true and correct copy of an email dated
December 9, 2019 from AUSA Lockard to Halkbank, with attachments omitted.

I. Attached hereto as Exhibit 11 is a true and correct copy of an email dated
December 9, 2019 from AUSA Lockard to Mr. Yazar, with attachments omitted.

13. Attached hereto as Exhibit 12 are delivery receipts dated December 9,
2019.

14. Attached hereto as Exhibit 13 is a true and correct copy of a public
disclosure issued by Halkbank, dated January 13, 2014, available at
https://www.halkbank.com.tr/images/channels/English/investor_relations/Disclosure_of_Events/
2014/january/To_the Attention.pdf.

15, Attached hereto as Exhibit 14 is a true and correct copy of a public

disclosure issued by Halkbank, dated January 30, 2014, available at
Case 1:15-cr-00867-RMB Document 593 Filed 01/21/20 Page 3 of 5

https://www.halkbank.com.tr/images/misc/English/investor_relations/Disclosure_of_Events/201
4/Our Bank Has Filed_A_Criminal_Complaint_31012014.pdf.

16. Attached hereto as Exhibit 15 is a true and correct copy of a public
disclosure issued by Halkbank, dated March 11, 2014, available at
https://www.halkbank.com.tr/images/channels/English/investor_relations/Disclosure_of_Events/
2014/march/News_Reports_in the Media.pdf.

17. Attached hereto as Exhibit 16 is a true and correct copy of a public
disclosure issued by Halkbank, dated March 22, 2016, available at
https://www.halkbank.com.tr/images/channels/English/investor_relations/financial_info/Annual_
reports/Annual_reports_2013.pdf.

18. Attached hereto as Exhibit 17 is a true and correct copy of a public
disclosure issued by Halkbank, dated March 28, 2016, available at
https://www.halkbank.com.tr/images/channels/English/investor_relations/Disclosure_of_Events/
2016/march/2203 16About%20NewsonMediaTransactionsofIRAN.PDF.

Ly, Attached hereto as Exhibit 18 is a true and correct copy of a public
disclosure issued by Halkbank, dated March 30, 2017, available at
https://www.halkbank.com.tr/images/channels/English/investor_relations/

Disclosure_of Events/2017/mar/300317About%20_News_on_Media.pdf.

20. Attached hereto as Exhibit 19 is a true and correct copy of a public
disclosure issued by Halkbank, dated May 12, 2017, available at
https://www.halkbank.com.tr/images/channels/English/investor_relations/Disclosure_of_Events/

2017/may/May_12_2017_About_News_on_Media.pdf.
Case 1:15-cr-00867-RMB Document 593 Filed 01/21/20 Page 4of5

21. Attached hereto as Exhibit 20 is a true and correct copy of a public
disclosure issued by Halkbank, dated November 30, 2017, available at
https://www.halkbank.com.tr/images/channels/English/investor_relations/Disclosure_of_Events/
2017/nov/Nov%2030%202017-About%20News%200n%20Media.pdf.

22. Attached hereto as Exhibit 21 is a true and correct copy of a public
disclosure issued by Halkbank, dated January 4, 2018, available at
https://www.halkbank.com.tr/ images/channels/English/investor_relations/Disclosure_of_Events/
2018/jan/Jan%2004%202018-About%20the%20Case%20in%20the%20
USA%20.pdf.

23 Attached hereto as Exhibit 22 is a true and correct copy of a public
disclosure issued by Halkbank, dated October 16, 2019, available at
https://www.halkbank.com.tr/images/channels/English/investor_relations/Disclosure_of_Events/
2019/oct/Oct%2016%202019-

Indictment%20A gainst%20the%20Bank%20by%20U_S_%20Attorney's%20O0ffice%20for%20t
he%20Southern%20District%200f%20New%20Y ork%20.pdf.

24. Attached hereto as Exhibit 23 is a true and correct copy of Halkbank’s
2013 Annual Report, available at
https://www.halkbank.com.tr/images/channels/English/investor_relations/financial_info/Annual_
reports/Annual_reports_2013.pdf.

29: Attached hereto as Exhibit 24 is a true and correct copy of Halkbank’s
2018 Annual Report, available at

https://www.halkbank.com.tr/images/channels/English/investor_relations/financial_info/Annual_

reports/2018%20annualreporteng.pdf.
Case 1:15-cr-00867-RMB Document 593 Filed 01/21/20 Page 5of5

26. I declare under penalty of perjury, pursuant to Title 28, United States

Code, Section 1746, that the foregoing is true and correct.

Mel LA

Michie DeLc
Paralegal Specialist, U.S. tthe s Office

Dated: New York, New York
January 21, 2020
